NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


PETER FOSSETT, DOC# D62492,                 )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D16-5256
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 18, 2018.

Appeal from the Circuit Court for Manatee
County; Hunter W. Carroll, Judge.

Rachael E. Bushey of O'Brien Hatfield,
P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



CASANUEVA, SALARIO, and ATKINSON, JJ., Concur.